 



EXHIBIT 10.19
Enablex Agreement
Between
Shanghai Novartis Trading Co., Ltd
No 27, Huashen Road, Waigaoqiao Free Trade Zone, Shanghai
(“Novartis”)
and
Beijing Med-Pharm Corporation
600 W. Germantown Pike, Suite 400 Plymouth Meeting PA 19462
(“BMP”)
Whereas, Novartis Pharma AG and its affiliates are the world-wide owner of
rights of the product Enablex®, a medication for the treatment of over-active
bladder, and markets and sells this product in many countries; and Novartis has
the right to develop and Commercialize the product Enablex® in the People’s
Republic of China (“PRC”)
Whereas, BMP is interested in obtaining the right to register, and then to
market and sell, the product Enablex® in the PRC; and
Whereas, Novartis, in view of BMP’s commitment to successfully register and
Commercialize this product in PRC, is willing to grant BMP the pertinent rights;
Now, therefore, the Parties have agreed as follows:
TABLE OF CONTENTS

     
1 DEFINITIONS
   
2. APPOINTMENT
   
3. BRANDING ELEMENTS AND INTELLECTUAL PROPERTY OF ENABLEX ®
   
4. FORECASTS. ORDERING AND DELIVER
   
5. PRODUCT SUPPLY
   
6. DEVIATIONS, WITHDRAWAL AND RECALL
   
7. TARGET UNIT SALES, MIMIMUM SALES PERFORMANCE AND TARGET MARKET SHARE
   
8. BMP’S DUTY TO ACHIEVE MARKET SUCCESS
   
9. REMUNERATION AND PAYMENT
   
10. EXCHANGE OF INFORMATION
   
11. PRODUCT REGISTRATION AND GOVERNMENT REGULATIONS
   
12. THIRD PARTY CLAIMS
   
13. WARRANTIES AND LIMITATION OF LIABILITY
   
14. IMPROVEMENTS
   

Page 1 of 26



--------------------------------------------------------------------------------



 



     
15. DURATION
   
16. DEFAULT AND TERMINATION
   
17. CONFIDENTIALITY
   
18. ARBITRATION
   
19. INDEPENDENT PARTIES
   
20. FORCE MAJEURE
   
21. DOMICILIA AND NOTICES
   
22. GOVERNING LAW
   
23. SEVERABILITY
   
24. ENTIRE AGREEMENT
   
25. NON-VARIATION
   
26. NON- WAIVER
   
27. CESSION AND ASSIGNMENT
   
 
   
ANNEXURE 1 – MARKET SHARE AND TARGET UNIT SALES COMMITTED BY BMP; MARKETING AND
SALES                               EXPENSES
   
 
   
ANNEXURE 2 – QUALITY ASSURANCE AGREEMENT
   
 
   
ANNEXURE 3 –BMP’S DETAILED SALES FORCE STRUCTURE
   
 
   
ANNEXURE 4 – PHARMACOVIGILENCE AGREEMENT
   
 
   
ANNEXURE 5- CONTACT PERSONS AND RESPONSIBLE PERSONS
   
 
   
ANNEXURE 6 – TRADEMARKS AND PATENTS
   
 
   
ANNEXURE 7- NOVARTIS PHARMA PROMOTIONAL PRACTICES POLICY AND GUIDELINES (NP4)
   
 
   
ANNEXURE 8- CODE OF CONDUCT
   
 
   
ANNEXURE 9 – TRAINING CONFIRMATION FORM
   

1   DEFINITIONS       In this Agreement, unless inconsistent with the context,
the following words and expressions shall bear the meanings assigned thereto and
cognate words and expressions shall bear corresponding meanings:   1.1  
“Affiliate ”means:

  1.1.1.   a person which directly or indirectly controls a Party;     1.1.2.  
a person which is directly or indirectly controlled by a Party;     1.1.3.   a
person which is controlled directly or indirectly by the ultimate parent company
of a Party.

Page 2 of 26



--------------------------------------------------------------------------------



 



      and for the purpose of this clause 1.1. control means ownership of 50% (
fifty percent) or more of the voting stork of a company or otherwise having the
power to govern the financial and the operating policies or to appoint the
management of a person.

1.2   “the/this Agreement” means the agreement set out in this document and in
the Annexures hereto;   1.3   “Business Day” means any day other than a
Saturday, Sunday or official public holiday in the People’s Republic of China ;
  1.4   “Competing Product “means a medicine in the same therapeutic class as
the Product, i.e. products falling within the World Health Organization (“WHO”)
Anatomical Therapeutic Chemical(ATC4) G04B4 category .   1.5   “Code of Conduct
“means the Novartis Code of Conduct document, published by Novartis and notified
to BMP, from time to time. And the code of Conduct as at the Signature Date is
attached here to as Annexure 8;   1.6   “Branding elements of Enablex® ” means
the styles , designs words, pictorial representations, positioning, key messages
and the campaign and any combination thereof used or authorized for use by
Novartis with or in respect to the product , the trademark rights and brand
elements of Enablex® from time to time, by Novartis;   1.7   “ Improvements”
means all improvements, whether patentable or not, made by the Parties during
the duration of this Agreement in respect of the Products, including indication
extensions and new indications for the Products, but specifically excludes new
compound preparations of the products and the Product containing another drug
substance;   1.8   “Intellectual Property” includes all intellectual property
relating to the Product, especially Patents and Trademarks.   1.9  
“Commercialize” or “Commercialization” means the active and diligent marketing
and promotion of the sale of the Product in the Field and in the Territory (it
being understood that BMP shall purchase the Product from Novartis and then
resell it in its own name and on its own account to customers in (and only for)
the Territory));   1.10   “Field” shall mean the treatment of overactive bladder
i.e, World Health Organization (“WHO”) Anatomical Therapeutic Chemical(ATC4)
G04B4 category;   1.11   “Global Data Package” means the Product data that are
in the possession of Novartis’ Affiliates at global level and which in Novartis’
view are relevant and necessary for the purposes of the development and
registration to be undertaken by BMP;

Page 3 of 26



--------------------------------------------------------------------------------



 



1.12   “NP 4” means the Pharma Promotional Practices Policy and Guidelines of
the Novartis group, a hard copy of which Novartis has separately provided to BMP
prior to the Signing Date (Attached as Annexure 7), and as Novartis may notify
to BMP from time to time in case of amendments;   1.13   “Parties” means
Novartis and BMP and “Party” means either one of them as the context indicates;
  1.14   “Patents” means the patents of this Product listed in Annex 6; There
are two patents granted in the Territory, ie,

         
 
  Chinese Patent No:   90101543.1
 
  Title:   A Process for Preparing Pyrrolidine Derivatives
 
       
 
  Chinese Patent No:   96196977.6
 
  Title:   Pharmaceutical Formulations containing Darifenacin

1.15   “Product” means the brand medicine marketed under the trademark Enablex®,
containing the drug substance darifenacin, in 7.5 mg (seven point five
milligram) and 15mg (fifteen milligram) dosage forms; For clinical trial and
registration purpose under this Agreement, both 7.5mg and 15mg dosage forms
shall be included.

1.16   “Unit” refers to a package of 14 tablets.   1.17   “Registration” means
all registrations of the Product with the relevant authorities that are
necessary to develop and to Commercialize the Product in the Territory, in
accordance with applicable legislation;   1.18   “Registration Date” means the
date upon which the PRC Registrations are granted by the relevant PRC
authorities.   1.19   “Signing Date” means the date of signature of this
Agreement by the Party signing last in time;   1.20   “Territory” means the
territory of the People Republic of China (excluding Hong Kong, Macau and
Taiwan);   1.21   “Trademark” means the trademark registrations as in Annex 6.  
1.22   “Market ” means Overactive Bladder market defined as G04BD in China
Pharma Association (CPA) and in case CPA data is not available, G4B4 in IMS.  
1.23   “Market Share” means the value share over the defined Market.   1.24  
“Minimum Sales Performance” means 80% of the Target Unit Sales as specified in
Article 7 and Annexure 1.

Page 4 of 26



--------------------------------------------------------------------------------



 



2.   APPOINTMENT



2.1   Novartis hereby appoints BMP, on an exclusive basis, to

(i) develop and register the Product in the Field and in the Territory (see, in
particular, Article 11 below), and
(ii) Commercialize the Product for use in the Field in the Territory
and BMP accepts such appointment, on the terms and conditions set out in this
Agreement.

2.2   BMP shall (and shall cause its affiliate to), during the duration of this
Agreement,

(i) purchase the Products for the purpose of sale within the Territory
exclusively from Novartis;
(ii) not manufacture, introduce, develop, register and/or Commercialize,
directly or indirectly, any Competing Product in the Territory without the prior
consent in writing of Novartis;
(iii) Commercialize the Product only in the Field;
(iv) not directly or indirectly, Commercialize any of the Products to any person
outside the Territory or to any person whom it knows or reasonably suspects will
use or sell the Products outside of the Territory or to any person not permitted
by law to purchase or deal in such Products, without the prior consent in
writing of Novartis.
(v) not, without the prior consent in writing of Novartis, appoint agents,
independent contractors or sub-distributors in the Territory for the
Commercialization of the Products;
(vi) comply at all times during the operation of this Agreement with the
provisions of the Code of Conduct and the NP4;

2.3   Novartis retains the right to

  2.3.1   develop, register and Commercialize and     2.3.2   grant rights to a
third party

    for the Commercialization of the Products or Competing Products in the
Territory outside the Field, i.e. for other indications than for the Field.    
  If Novartis plans to grant to a third party the right to Commercialize in the
Territory the Product outside the Field or a Competing Product, Novartis will
notify BMP. At BMP’s request, the parties will discuss in good faith whether
Novartis would grant such right to BMP; provided, however, that Novartis will
not be obligated to grant such right to BMP.   2.4   During the operation of
this Agreement, save as otherwise provided in this Agreement, Novartis shall
not:

  2.4.1   Commercialize the Products for use in the Field in the Territory on
its own behalf; or     2.4.2   grant any rights for the Commercialization of the
Products for use in the Field in the Territory to a third party;

Page 5 of 26



--------------------------------------------------------------------------------



 



3.   BRANDING ELEMENTS AND INTELLECTUAL PROPERTY OF ENABLEX ®



3.1   Novartis hereby grants to BMP an exclusive non-transferable right and
license in the Territory and in the Field to solely use the Trademarks and
Patents (details see Annexure 6) in the Commercialization of the Product in
accordance with the terms and conditions of and for the duration of this
Agreement.       BMP shall not use in its business (or apply or obtain
registration for) any trademark or corporate name or trading name identical with
or confusingly similar to the trademark Enablex® or the logo or any other
branding element used in connection with the trademark Enablex®.       For the
avoidance of doubt, the license under the Patents only cover the further
development, registration, Commercialization of the Product in the Field and in
the Territory, but not the manufacturing of the Product.   3.2   Except as
expressly stated in above clause 3.1, this Agreement does not grant to BMP any
license, right or interest in or to Novartis intellectual property. BMP
acknowledges that, save as otherwise expressly provided in this Agreement, the
exclusive ownership of, as well as all the rights, title and interest in and to,
Novartis intellectual property vests in Novartis.   3.3   BMP shall use the
branding element of the trademark Enablex ® in the Commercialization of the
Product in the Territory and in all informational, educational or promotional
materials for the Product. Novartis undertakes to notify BMP within a reasonable
time, in writing, of the branding element of the trademark Enablex ® and any
changes or additions thereto during the duration of this Agreement.       BMP
shall ensure that the informational, educational or promotional materials and
activities be strictly compliant with the Novartis NP4 and Code of Conduct,
which will be attached as Annexure 7 and Annexure 8. BMP shall designate (1-2)
representatives to be trained of NP4 guidelines and Code of Conduct by Novartis
within 2 months prior to the Registration Date. Afterwards, the rest
representatives of BMP who will promote Enablex® shall be trained by the trained
representatives hereof. BMP shall ensure that every medical representative who
will promote Enablex® shall be trained of the above guidelines and shall sign
the training confirmation form (Annexure 9) before he/she starts promoting
Enablex®. BMP shall maintain record of all training confirmation forms.      
Novartis reserves the right to audit and check the promotional materials and
activities initiated by BMP as well as the training confirmation forms. If
Novartis has any corrective suggestions to any non-compliance, BMP shall follow
Novartis suggestions and make corrections (including to withdraw and destroy any
non-compliant materials) soonest but no later than 5 Business Days upon receipt
of Novartis suggestions. BMP shall also be responsible for any consequence from
or related to its non-compliant materials and shall compensate any loss incurred
to Novartis thereof, except the consequence or the loss results from following
any suggestions from Novartis.

Page 6 of 26



--------------------------------------------------------------------------------



 



3.5   In the 1st quarter of 2009, Novartis will provide to BMP its global
marketing strategy on the Product and BMP will prepare its own marketing
strategy plan by reference of and based on the Novartis global marketing
strategy. BMP shall submit its marketing strategy plan to Novartis no later than
twelve months before expected Registration Date. BMP shall follow any of
Novartis reasonable suggestions regarding the marketing plan and BMP can go
ahead to fulfill the marketing plan if Novartis does not reply within 30
Business Days or BMP has amended the marketing plan as Novartis suggests.   3.6
  In each July after Registration, Novartis will provide to BMP its global
marketing strategy on the Product and BMP will prepare its own marketing
strategy plan by reference of and based on the Novartis global marketing
strategy. BMP shall submit its marketing strategy plan to Novartis no later than
September 30 of the year. BMP shall follow any of Novartis reasonable
suggestions regarding the marketing plan and BMP can go ahead to fulfill the
marketing plan if Novartis does not reply within 30 Business Days or BMP has
amended the marketing plan as Novartis suggests.   3.7   Consequent upon BMP’s
acknowledgement and recognition of the exclusive ownership and rights in and to
the intellectual property by Novartis, save as otherwise expressly provided for
in this Agreement, the prosecution of or defense of any claim in the Territory
with respect to any such intellectual property shall be the sole responsibility
and undertaken at the sole discretion of Novartis. In such event, BMP shall
forthwith notify Novartis of any claims or possible infringements of such
intellectual property of which BMP becomes aware and BMP shall, if required by
Novartis and at the cost of Novartis, join with Novartis as a party to any such
proceeding. BMP shall render all reasonable assistance to Novartis in regard to
the proceedings contemplated in this clause 3.7.   3.8   For the purposes of
Article 3, any reference to “Novartis” shall include a reference to a Novartis
Affiliate, where consistent with the context.   4.   FORECASTS, ORDERING AND
DELIVERY   4.1   Novartis undertakes to use its reasonable endeavours to supply
the Products to BMP on the agreed delivery dates and in accordance with other
provisions of this Agreement.   4.2   BMP shall provide Novartis with a purchase
order, in writing, of its ordering requirements. Novartis shall confirm
acceptance of the purchase order of BMP within 10 (ten) Business Days of receipt
thereof.   4.3   A minimum order quantity (per order) shall apply (“MOQ”), and
this MOQ shall be 25% of the Target Unit Sales of the pertinent year specified
in clause 7.1 below and Annexure I as attached and shall be a minimum of 3400
Units or a multiple thereof , but this formula for the calculation of the MOQ
shall be subject to periodic review and reasonable adaptation as agreed by the
Parties. The maximum number of orders per year is four.

Page 7 of 26



--------------------------------------------------------------------------------



 



4.4   Novartis will only deliver the Products in Unit. Novartis will deliver the
products to BMP no later than 120 days if delivered by air or 150 days if
delivered by sea, after Novartis confirms the purchase order. The products
delivered by Novartis to BMP shall have at least a shelf life of 15 months at
the time of receipt by BMP.   4.5   The Products shall be delivered to BMP
together with the necessary documentation for receipt of such delivery. The
transfer of all risk in and to the Products shall pass from Novartis to BMP in
accordance with the provisions of this Agreement and the CIP/CIF under INCOTERMS
2000.   4.6   BMP undertakes to comply at all times during the operation of this
Agreement with the provisions set out in the quality assurance agreement,
attached hereto as Annexure 2.   5.   PRODUCT SUPPLY   5.1   The price for the
supply of the Product in 7.5 mg dosage form by Novartis to BMP (“supply price”)
shall be [*]/tablet (equals to USD [*]/Unit) and USD [*]/tablet (equals to USD
[*]/Unit) for 15 mg dosage form, unless changed as according to clause 8.4.  
5.2   The price is CIP Beijing or CIF Beijing/Shanghai in accordance with
Incoterms 2000. BMP will be responsible all the expenses, duties relate to, but
not limited to the customs clearance, drug inspection fee, inspect sample cost
and the domestic transportation.   5.3   BMP shall pay to Novartis within
60 days from the date of invoice from Novartis.   5.4   Until receipt of the
full payment of each order from BMP, Novartis shall remain the owner of the
Product.   6.   DEVIATIONS, WITHDRAWAL AND RECALL   6.1   BMP shall be deemed to
have thoroughly examined the Products at the place and time of delivery thereof
and shall notify Novartis of any observable shortages or defects in the
packaging in respect of the delivered Products within 5 (five) Business Days of
the date of delivery, in which event Novartis shall investigate such shortages
or defects in the packaging. Novartis shall replace the defective Products or
provide Products in the quantity of such shortage, along with the products of
next order by BMP.   6.2   For any concealed defects that can not be detected at
the time of delivery, BMP shall notify Novartis no later than 5 Business Days
after detection of the defect. If the defect proves to be a manufacturing
defect, Novartis will recall the batch of product and will deliver to BMP the
non-defective products in the same quantity as the defective products, along
with the products of next order

Page 8 of 26



--------------------------------------------------------------------------------



 



    by BMP. Novartis will not be liable for any defects that are not proven to
be a manufacturing defect or not caused by Novartis.   6.3   The remedy as set
out in above clause 6.1 and clause 6.2 shall be the sole remedy. In no event
shall Novartis have any liability to BMP or any third party for such defective,
damaged or missing Product beyond replacing the Product.   6.4   BMP shall
cooperate and provide such reasonable assistance as may be required by Novartis,
at Novartis’ cost, in the event of a total or partial recall or withdrawal of
any of the Products. Insofar as Novartis is required to reimburse BMP in terms
of this clause 6.4, such amount shall be limited to the reasonable and actual
costs of BMP incurred in respect of the total or partial recall or withdrawal of
the Products; If the recall or withdrawal makes it impossible for the Products
to be marketed and sold in the Territory during the term of this Agreement, the
Agreement will be terminated immediately upon the date of the recall notice from
Novartis to BMP and Novartis will reimburse BMP using the following formula:
(The purchase price paid by BMP for the recalled/withdrawal products) + (the
registration fee of 0.3 million USD) + (the remaining agreement term/ agreement
term after Registration) x milestone payments of USD1 million+(remaining
agreement term/agreement term)x upfront payment of USD2 million + [other
reasonable costs and expenses that are directly related to the recall/withdrawal
of the Products (eg, the expenses related to product withdrawal, disposal
expense as necessary and transportation fee, etc)]       Simply for illustration
of the operation of this clause 6.4: If recall happens at the end of 2014, the
recalled/withdrawal products from BMP is worth of USD 2.5 million and BMP spends
about USD 0.5 million to recall the related Products, the total reimbursement
Novartis needs to pay is:       USD 2.5 M + 0.3 M +(5/10)x1M + (5/13)x2 M + 0.5
M=USD 4.47 M       In the above formula, the reimbursement of the registration
fee (0.3 million USD) and the reimbursement of the pro-rata milestone payment
will occur only if the recall or withdrawal happens after these payments have
been made. The reimbursement shall not apply where the recall/withdrawal is due
to actions of BMP or any other person for whose conduct BMP is responsible in
law.       In no event will Novartis pay for the recalled/withdrawal products in
a volume exceed the ordered and delivered volume during the 6 (six) months
period prior to the withdrawal or recall of this Product, nor will Novartis pay
for any products that are out of shelf life.       Notwithstanding anything to
the contrary contained in this clause 6.4, BMP shall be responsible for the
costs incurred by BMP and/or Novartis and shall reimburse Novartis for the
reasonable and actual costs of Novartis incurred in respect of the total or
partial recall or withdrawal of the Products due to or arising out of:

Page 9 of 26



--------------------------------------------------------------------------------



 



  6.4.1   the improper storage or distribution of the Products by BMP; or    
6.4.2   the negligent or intentional conduct of BMP or of any other person for
whose conduct BMP is responsible in law, and

7.   TARGET UNIT SALES, MIMIMUM SALES PERFORMANCE AND TARGET MARKET SHARE   7.1
  BMP shall use its best efforts to achieve the target market share (“TMS”) and
target unit sales (“TUS”) in respect of the Products during the operation of
this Agreement, as attached in Annexure 1; Under significant changes of market
conditions, TUS can be revised under mutual written agreement. In case the
Parties can not reach the agreement, then the original TUS shall be unchanged.  
7.2   The following criteria will be used to determine BMP’s penalties in case
of underperformance.

  7.2.1   In case BMP does not meet the Minimum Sales Performance in any
calendar year (the Minimum Sales Performance is 80% of each year’s TUS as
calculated in Annexure 1), BMP will be subject to a penalty of 50% of gap
between the Minimum Sales Performance and the actual sales performance in that
calendar year.     7.2.2   In case BMP does not meet the TMS in any calendar
year, BMP will be subject to a penalty of 50% of the gap between the actual
market share and the TMS multiplied by the actual market size data, calculated  
  7.2.3   from the actual market size data as published by China Pharma
Association (CPA), and converted at supply price level. If the CPA data does not
exist, then the IMS data shall apply, also converted at supply price level.    
7.2.4   In case BMP does not meet the Minimum Sales Performance AND the TMS in a
year, BMP shall be subject only to the higher of the penalties as calculated
above.

7.3   In case BMP fails to reach either the Minimum Sales Performance or the TMS
for two consecutive years, Novartis shall have the right (but not the
obligation, and in addition to all other remedies) to:

  7.3.1   terminate the Agreement without any compensation to BMP by giving 1
(one) month prior notice to BMP; and/or     7.3.2   to request payment from BMP
of the penalty as stated in clause 7.2.

    Simply for illustration of the operation of this Article 7: if the TUS for a
specific calendar year is 4 million units and BMP only sells 3 million units,
then BMP’s underperformance as compared to the Minimum Sales Performance is
200,000 units, and the penalty that Novartis could request would therefore be
200,000 units x 0.65 USDx50% = USD65,000.       If the TMS as committed for a
specific year is 30% while the actual market share of BMP is 25% and the actual
market size as published by CPA for that year is USD 25 million, then the
penalty for not meeting the TMS will be 25 million USD x 5% ÷2.17 x0.65USDx50% =
186, 875 USD (assuming the

Page 10 of 26



--------------------------------------------------------------------------------



 



    hospital listing price is 2.17 USD and CPA market calculated at hospital
listing prices).

7.4   If Novartis does not exercise its rights pursuant to clause 7.3 in writing
by the end of June that follows the consecutive two calendar years in which the
shortfall in either the TUS or TMS has occurred, these rights can be exercised
based on any two accumulated consecutive years (example: if BMP misses the
targets in years 2014 and 2015, and Novartis does not exercise its rights
pursuant to clause 7.2 by the end of June 2016, they shall be expired for the
years 2014 and 2015; however, if BMP again misses the targets in years 2016,
Novartis can exercise its rights pursuant to clause 7.2 in respect of years 2015
and 2016 if it acts before the end of June 2017).   7.5   In the event that the
TUS or TMS as calculated in clause 7.1 and Annexure 1 is not met due to a
significant failure to deliver or delay in delivery of the Products (amount
exceeding 25% of TUS and delay of more than 3 months) in such calendar year for
which Novartis is responsible, then the parties will discuss to renegotiate the
TUS and /or TMS for the specific calendar year.   8.   BMP’S DUTY TO ACHIEVE
MARKET SUCCESS   8.1   BMP shall use its best endeavours to actively
Commercialize the Products in the Territory under the Patents and the Trademark.
  8.2   BMP shall devote no less than the following resources to the development
and Commercialization of the Product:

  8.2.1   A sales force detailing the Product to physicians in Urology Therapy
Area in the Territory and consisting of at least the following number of full
time sales representatives     -   60 sales representatives full time equivalent
during the first 12 months following the Registration of the Product,     -   80
sales representatives full time equivalent during the next 12 months;     -  
followed by a gradual increase of this number to 200 sales representatives full
time equivalent, to be reached – and then maintained – at the latest by the end
of the 5th year from the Registration of the Product.     8.2.2   A detailed
sales force structure will be provided by BMP and attached as Annexure 3.    
8.2.3   The target listed hospitals is 400 in 30 top cities after the first two
years of the Registration.     8.2.4   BMP shall have at least 4 employees
(corresponding to at least 2 full time employees) for the clinical trial and
Registration of the Product

Page 11 of 26



--------------------------------------------------------------------------------



 



      and shall invest no less than USD 0.3 million for development and
Registration;     8.2.5   BMP will invest every year in the Commercialization of
the Product the resources outlined in Annexure 1.

    Upon the request of Novartis, BMP shall provide all necessary and supporting
documents to show its resource commitment as above.   8.3   BMP will be
responsible to apply for the Pricing and Reimbursement for this Products in the
name of Novartis, and will do so in close co-ordination and consultation with
Novartis. The agreed Initial Retail Price (applying for the first commercial
sales of the Product following the Registration) is USD[*]/tablet for 7.5 mg
(USD [*]/Unit) and [*]/tablet for 15mg (equals to USD[*]/Unit), the above IRP
will be subject to final approval by relevant PRC government. Any revision in
the IRP must be mutually agreed in writing and in case no agreement is reached,
the IRP stay at the level above specified.   8.4   During the duration of the
Agreement, if the Retail Price (“RP”) for both 7.5 mg or/and 15mg as denominated
in USD (based on the current foreign exchange rate at the time of order
acceptance by Novartis) decreases by no more than 25% with respect to Initial
Retail Price (“IRP”), the supply price from Novartis will not change; if the RP
as denominated in USD decreases by more than 25% with respect to IRP, the
Parties will negotiate about changing the supply price and the RP will keep
unchanged if the Parties can not agree on the adjustment. Novartis reserves the
right to increase the supply price in proportion with any increase in the RP in
USD (based on the current foreign exchange rate at the time of order acceptance
by Novartis).   8.5   Novartis will remain the valid registration of the
Trademark of the Product during the term of this Agreement in the People’s
Republic of China in the name of Novartis, at Novartis’ costs, and with the
assistance from BMP if and as required by Novartis. Trademark maintenance and
defense remains under sole Novartis responsibility.   8.6   The costs of any
modification or change to the packaging of the Products which is required by a
relevant regulatory authority in the Territory shall be borne by the Parties in
equal shares. The costs of any other (discretionary) modifications or changes to
the packaging proposed by Novartis or proposed by BMP and consented to by
Novartis shall be borne by the Party proposing such modification or change.  
8.7   Throughout the operation of this Agreement, BMP shall keep at its
principal place of business, clear and separate and detailed records showing all
material information ( including but not limited to the information about
customer, the sales coverage and volume, the distribution channel, listed
hospitals, national and regional key opinion leaders, etc) regarding the sale of
the Products in the Territory.

Page 12 of 26



--------------------------------------------------------------------------------



 



8.8   BMP shall keep Novartis fully informed about the progress of the
Commercialization by way of quarterly written reports, semi-annual formal
face-to-face meetings, and ad hoc information in case of any important
developments in-between.   8.9   BMP shall ensure and keep the Product
Registration and any other preconditions valid and to meet any regulatory
requirements for its sale in the Territory during the term of this Agreement at
its own cost and risk.   9.   MILESTONES AND PAYMENTS   9.1   In consideration
for the rights granted by Novartis to BMP in terms of this Agreement, BMP shall
pay to Novartis under the following milestones:

  9.1.1   USD2,000,000 (United States dollars two million ) within 30 calendar
days after the Signing Date; and     9.1.2   USD 1,000,000 (United States
dollars one million ) within 30 calendar days from the date of the official
grant of the Registration.

    The above payments are non-refundable, except under the situation of clause
6.4 and clause 16.4 or in case Novartis breaches this Agreement as stipulated in
Article 16.1.   9.2   BMP shall bear all the costs for, and expenses relating
to, its activities under this Agreement, including but not limited to

  9.2.1   the development and registration of the Product in the Field and in
the Territory;     9.2.2   the clinical trials during the development and
registration phase and during the Commercialization phase;     9.2.3   the
Commercialization of the Product.

9.3   Any and all payments under this Agreement shall be made in United States
dollars and are exclusive of value added tax, or similar tax as may be levied in
the Territory. Novartis will be in charge of the business tax levied by the
authority in the Territory.   9.4   BMP shall make the payments by money
transfer into a bank account to be specified by Novartis, and against invoice
that Novartis shall promptly issue.   9.5   All amounts due by BMP to Novartis
in terms of or arising out of this Agreement, unless paid on due date, shall
bear interest form due date to date of payment, calculated at a rate equivalent
to the one year fixed term loan rate issued by the Central Bank of China plus
10%, or the maximum rate permitted by applicable law, whichever is less. If the
payment is overdue for 3 months, Novartis shall have the right to terminate the
Agreement. The right of termination of this Agreement under this clause 9.5 does
not apply to the disputed payment that has been submitted for arbitration under
Article 18.   9.6   Upon the termination of this Agreement for any reason
(except for the defaults by Novartis under 16.1) , all amounts then owing by BMP
to Novartis shall immediately become due, owing and payable.

Page 13 of 26



--------------------------------------------------------------------------------



 



9.7   All amounts payable by BMP to Novartis in terms of this Agreement shall be
made without deduction or set-off and BMP shall not be entitled, for any reason
whatsoever, to withhold or defer any payment.   10   EXCHANGE OF INFORMATION  
10.1   The Parties undertake to exchange such information in respect of the
marketing, distribution and sale of the Products in the Territory as is required
for the due performance of this Agreement. For this purpose, BMP and Novartis
appoint the contact persons referred to in Annexure 5.   10.2   Each of the
Parties shall immediately inform the other Party of any facts or developments,
whether economic, legal or otherwise, which may materially affect the
Commercialization of the Products in the Territory.   10.3   Subject to the
provisions of clause 6.4, each of the Parties agrees to cooperate with the other
Party and provide the other Party with all reasonable assistance and support in
respect of:

  10.3.1   recalls or withdrawals of any of the Products;     10.3.2   adverse
event reporting; and     10.3.3   any other aspect of Commercialization of the
Products in the Territory as the Parties may agree upon , form time to time,

    In particular, the Parties, shall enter into an agreement in respect of
adverse event reporting materially similar to or the same as the agreement
entitled “ Pharmacovigilence Agreement”, attached hereto as Annexure 4. Except
there is anything to the contrary by law, all interaction with the relevant
regulatory authorities in the Territory in relation of the Products shall be
undertaken by Novartis, after consultation with BMP.   10.4   BMP shall not
publish or submit for publication to any person any scientific articles or
manuscripts relating to or referring to the Product, without the prior written
consent of Novartis, which consent shall not be unreasonably withheld;   10.5  
In the event a third party acquires a significant shareholding in BMP, BMP shall
forthwith provide notice thereof in writing to Novartis;   10.6   BMP
undertakes, in a professional manner, to receive and process all customer
enquires regarding the Products in the Territory.   11.   PRODUCT REGISTRATION
AND GOVERNMENT REGULATIONS   11.1   The registration of the Products for any
purpose required by law will be conducted by BMP in a timely fashion and by
dedicating enough financial and personnel resources as stipulated in clause
8.2.4 . Upon the request of Novartis, BMP shall provide all necessary and
supporting documents to show its resource commitments as above.

Page 14 of 26



--------------------------------------------------------------------------------



 



11.2   Novartis will support the clinical trial and registration as follows:

  11.2.1   Provide BMP with the Global Data Package within 3 months after
Novartis confirms the request from BMP;     11.2.2  The Clinical Trial Designs
in all phases (including Phase IV clinical trial or any other clinical study
after the Registration) will need to be approved in advance by Novartis in
writing.

11.3   BMP shall apply for the Product Registration in the name of Novartis, and
the Product Registration will remain in Novartis name.   11.4   The costs of
applying for and maintaining the Registrations in the Territory will be paid by
BMP.   11.5   Ownership of the dossiers relating to the Products and all other
rights to the Products and the Registrations will at all times remain with
Novartis.   11.6   BMP shall use its best efforts to get clinical trial
permission from the relevant authorities in the Territory as soon as possible
but in any case (other than indicated below) no later than May 31, 2009. If BMP
does not get the permission by May 31, 2009, Novartis shall have the right to
terminate this Agreement and without any compensation to BMP. If the Parties
agree that the delay in clinical trial permission is due to the change in the
regulation or policy in the Territory or the regulatory government structure or
Novartis does not provide the Global Data Package within 3 months, the Parties
will negotiate in good faith to set the new clinical trial permission date.  
11.7   For the clinical trial products, Novartis will provide to BMP free of
charge but BMP shall notify Novartis at least 4 months in advance of the
required quantity for the clinical trial as showed in the clinical trial
designs.   11.8   BMP shall keep Novartis fully informed about the progress of
the Registration by way of quarterly written reports, semi-annual formal
face-to-face meetings, and ad hoc information in case of any important
developments in-between.   11.9   BMP shall use its best efforts to finish the
Registration as soon as possible but in any case (other than indicated below) no
later than by Dec 31, 2010. If BMP does not finish the Registration by Dec 31,
2010, Novartis shall have the right to terminate this Agreement and without any
compensation to BMP. If the Parties agree that the delay in Registration is due
to the change in the regulation or policy in the Territory or the regulatory
government structure or Novartis does not provide the Global Data Package within
3 months, the Parties will negotiate in good faith to set the new Registration
Date.   11.10   Except as expressly stated in this Agreement, each of the
Parties shall at all times comply at its own expense with all applicable laws in
force in the Territory relating to the registration, manufacture, packaging,
Commercialization and use of the Products.

Page 15 of 26



--------------------------------------------------------------------------------



 



12.   THIRD PARTY CLAIMS   12.1   Subject to the further provisions of this
Article 12 and Article 13, BMP shall bear the risks in relation to the exercise
of the rights granted to it in terms of this Agreement;   12.2   Novartis hereby
indemnifies and holds harmless BMP, its employees and agents (each a “BMP
indemnified party”) against any and all third party claims, causes of actions,
losses, damages and costs of any nature made or asserted against a BMP
indemnified party, by a third party (collectively “Loss”) to the extent that
such Loss results or arises from the negligent or intentional conduct of
Novartis in the manufacture, storage or delivery of the Products , provided that
the aforegoing indemnification shall not be applicable to any Loss to a BMP
indemnified party to the extent that such Loss arises or results in whole or in
part from the negligent or intentional act or omission of a BMP indemnified
party and BMP hereby indemnifies and holds harmless Novartis, its employees, and
agents in respect of any Loss so arising.   12.3   BMP shall promptly notify
Novartis of any Loss in respect of which BMP intends to claim indemnification
under this Article 12, and Novartis shall be entitled to assume the defence
thereof in its own name or otherwise with attorneys, counsel and/or experts of
its choosing, provided that BMP shall have the right to retain its own legal
representatives if Novartis does not so assume the defence or if representation
of BMP by the legal representatives retained by Novartis would be inappropriate
due to actual or potential differing interests between BMP and Novartis. The
failure to deliver notice to Novartis within a reasonable time of BMP becoming
aware of any Loss in respect of which B intends to claim indemnification shall
relieve Novartis of any liability to BMP under this Article 12.   12.4   The
indemnity in this Article 12 shall not apply to amounts paid in settlement of
any Loss if such settlement is effected without the consent of Novartis.   12.5
  BMP, its employees and agents, shall cooperate fully with Novartis and its
legal representatives in the investigations of any Loss covered by the indemnity
in this Article 12.   13   WARRANTIES AND LIMITATION OF LIABILITY   13.1  
Novartis warrants that :

  13.1.1   the Products will be manufactured according to Novartis quality
standards;     13.1.2   the proper quality assurance and quality control
procedures regarding the Product are in place at all times. Novartis shall
retain batch data records and quality control certificate for each batch of the
Product.     13.1.3   as at the Registration Date, the manufacture of the
Products shall be in accordance with the relevant regulatory requirements in the
Territory;

13.2   Novartis does not warrant that the manufacture of the Products does not
infringe any third party rights, however Novartis warrants that it is not aware
of any such infringement of third party rights. BMP shall promptly notify
Novartis of any claims from third party in respect of infringement by the

Page 16 of 26



--------------------------------------------------------------------------------



 



    Product, and Novartis shall assume the defence thereof or otherwise with
attorneys, counsel and/or experts of its choosing, at its own cost. Novartis
shall compensate BMP of the direct loss that incurred from claims of the Product
infringement. BMP shall not defend the claims or make any settlement with third
party for the claims without the prior written consent from Novartis and
Novartis will not be liable for any results thereof.   13.3   Novartis does not
warrant or accept any liability in relation to:

  13.3.1   the registerability of the Product and/or the scope and continuance
of the Registrations;     13.3.2   the safety, efficacy or other properties of
the Products, or the consequences of their use.

    however Novartis warrants that it is not aware of any factual circumstances
existing as at the Signature Date which would call into question the
aforementioned items.   13.4   The warranties set out in this Agreement are the
only warranties made by Novartis. Novartis grants no implied warranties
including warranties of merchantability, suitability or fitness for a particular
purpose and no other express warranties.   13.5   Notwithstanding anything to
the contrary contained in this Agreement, neither Party shall be liable to the
other Party in respect of any special or consequential damages, including loss
of earnings or profits, unless such liability arises out of the grossly
negligent or intentional conduct of the former Party.   14   IMPROVEMENTS   14.1
  During the operation of this Agreement, Novartis, in its sole discretion, may
make available, to BMP for Commercialization in the Territory, improvements to
the Products made by Novartis, a Novartis Affiliate or a licensee of Novartis,
on terms and conditions as may be agreed by the Parties.   14.2   During the
operation of this Agreement, Novartis shall make available to BMP, at no cost,
Novartis’ scientific information relevant to the Products, including clinical
trial results, insofar as such information relates to or is relevant to the
Field.   15   DURATION       This Agreement shall commence on the Signature Date
and, save as may otherwise be provided for in this Agreement, shall continue
thereafter until Dec 31 2020. The Parties will discuss about the renewal of this
Agreement 6 (six) months before the expiration of this Agreement and this
Agreement may be renewed or the deal re-negotiated upon the agreement of the
Parties.

Page 17 of 26



--------------------------------------------------------------------------------



 



16   DEFAULT AND TERMINATION   16.1   An event of default shall occur if:

  16.1.1   BMP does not pay the amount payable under this Agreement for
3 months; or     16.1.2   BMP does not pay the amount as in clause 9.1.1 within
30 calendar days after the Signing Date; or     16.1.3   BMP does not pay the
amount as in clause 9.1.2 within 30 calendar days from the date of the official
grant of the Registration; or     16.1.4   BMP does not get the permission for
clinical trial of the Product in both dosage forms as according to clause 11.6.
    16.1.5   BMP does not finish the Registration of the Product in both dosage
forms in the Territory before December 31, 2010 as according to clause 11.9;    
16.1.6   BMP does not meet the Minimum Sales Performance or the TMS in two
consecutive calendar years as stipulated in clause 7.2 and 7.3;     16.1.7   BMP
does not fulfill its resource commitment as in clause 8.2 and clause 11.1 and
Annexure 1;     16.1.8   BMP does not submit the clinical trial designs of the
Product in both dosage forms to Novartis for approval or does not follow
Novartis approved clinical trial designs of the Product in both dosage forms;  
  16.1.9   BMP does not submit its marketing plan to NVS as specified in clauses
3.5 and 3.6;     16.1.10   BMP unilaterally increases or decreases the IRP as in
clause 8.4;     16.1.11   BMP fails to comply with any of the provisions of the
NP4 or the Code of Conduct or fails to provide the training to its
representatives as outlined in clause 3.4; or     16.1.12   BMP sells the whole
or a majority (more than 50% of common shares) of its pharmaceutical assets or
pharmaceutical business; or     16.1.13   BMP sells a significant portion of its
pharmaceutical business or pharmaceutical assets (more than 20% of its common
shares) to another company directly involved in pharmaceutical business; or    
16.1.14   BMP ceases to be owned or controlled by a person who is a BMP
Affiliate, as at the Signature Date: or     16.1.15   Either Party or its parent
company is provisionally or finally liquidated, wound-up or placed in judicial
management or takes any steps for its voluntary winding up or is deregistered or
is in bankruptcy, save in the instance of a bona fide corporate restructuring;
or     16.1.16   Upon insolvency of the Party, or the appointment of an official
receiver of any part of the property or the business of the Party, or the filing
of a petition in bankruptcy against the Party, or the commencement of any
proceedings under any bankruptcy or insolvency laws in respect of the Party or
if the Party discontinues its business; or     16.1.17   Either Party commits a
breach of a material term or conditions of this Agreement.

  and

Page 18 of 26



--------------------------------------------------------------------------------



 



    where any of the above event (except 16.1 which shall be 3 months) is
capable of remedy, fails to remedy such event within 30 (thirty) Business Days
of notice calling upon it to do so.   16.2   Upon the happening of an event of
default by a Party (“the defaulting Party”), as contemplated in clause 16.1, or
any other event which gives rise to a right of cancellation by the other Party
(“ the non-defaulting Party”)in accordance with the laws of the People’s
Republic of China, the non-defaulting Party shall be entitled, in addition and
without prejudice to any other right or remedy which it may have in terms of
this Agreement or in law, forthwith and without notice either to:

  16.2.1   cancel this Agreement with 30 (thirty) days prior notice and claim
and recover such damages as the non-defaulting Party may be able to prove that
it has sustained or as expressly stipulated in this Agreement; or     16.2.2  
enforce performance of the terms thereof including the right to claim such
damages as the non-defaulting Party may be able to prove that it has sustained
arising out of any such breach.

16.3   If a third party acquires a significant shareholding in BMP and such
third party Commercializes a Competing Products or the Products in other Fields
in the Territory, except as expressly allowed in this Agreement, then Novartis
shall be entitled to terminate this Agreement on 1 (one) month notice in writing
within a reasonable time of receipt of BMP’s notice in terms of clause 10.5.
Notwithstanding the preceding provisions of this clause 16.3, Novartis
undertakes to meet with BMP, prior to exercising its right to terminate, to
discuss whether termination may be avoided by the Parties agreeing on
appropriate amendments to this Agreement.   16.4   Call-back right for Novartis:
Novartis may terminate this Agreement for any (or no) reason and at any time
3 years after the Registration with 3 (three) months prior notice (“Call-back
Right”). If Novartis exercises this Call-back Right, then Novartis will
compensate BMP as follows:

      Registration fee (0.3 Million USD) + (the remaining agreement term/
agreement term after Registration) x milestone payments of USD
1 million+(remaining agreement term/agreement term)x upfront payment of USD
2 million + 2x profits of BMP of previous 12 months. Profits of BMP will be
calculated as 0.65USDx target unit sales of the previous 12 months before the
call back.         for example, if Novartis decides to exercise the call back
rights in Jan 1, 2016 and the Registration is finished Jan 1 2010, and BMP sold
3 million units in 2015, then Novartis will compensate BMP:
0.3M USD +[4/ 10]×1M+4/13x2M+2x0.65USDx 3 million =5.215M USD

16.5   Upon termination of this Agreement for any reason other than an event of
default by BMP, at Novartis’ sole discretion, BMP may be granted the right to
sell all of the Product it holds in inventory at the time of termination. All
such sales of Products shall be subject to the terms and conditions of this

Page 19 of 26



--------------------------------------------------------------------------------



 



    Agreement as in effect immediately prior to termination. Novartis shall be
entitled, but not obliged, to grant BMP the right to sell Products which have
been ordered by BMP prior to the date of termination, but which have not yet
been delivered to BMP as at such date.       If Novartis decides not to grant
the right to BMP to sell the Product at the time of termination, the procedure
as in clause 16.6 will apply.       This clause 16.5 does not apply to the
situation under clause 6.4 and clause 16.4.   16.6   Upon termination of this
Agreement due to or as a result of an event of default by BMP, the unsold
Products held in inventory by BMP at the time of termination shall be dealt with
in the following manner:

  16.6.1   BMP shall permit Novartis and/or its nominee reasonable access to the
place at which such unsold Products are then located so as to enable Novartis
and/or its nominee to inspect such unsold Products and to take possession of any
Products that is in inventory;     16.6.2   BMP shall, if required by Novartis
within 10 (ten) Business Days of the inspection referred to in clause 16.6.1,
deliver to Novartis or is nominee, as the case may be, BMP’s unsold Products.

  16.6.2.1   Novartis will pay the then current price at the time of products
return, for the unsold products that were (1) ordered and delivered products 6
(six) months prior to the termination of this Agreement and (2)in good saleable
condition; and (3)with a remaining shelf-life of more than 6 months;    
16.6.2.2   Novartis will pay, less a provision, the quantum of which shall be
determined reasonably by Novartis for the products were ordered and delivered
within 6 (six) months before the termination of this Agreement but the unsold
products are damaged or un-saleable or with a remaining shelf-life or less than
6 (six) months.     16.6.2.3   For the unsold products outside the scope of
above 16.6.2.1 and 16.6.2.2, Novartis will not pay and BMP shall return and
deliver the products to Novartis freely.     16.6.2.4   Any transport costs
reasonably incurred by Novartis and/or its nominee to acquire the Products in
terms of clause 16.6.2 shall be paid by BMP;

    In no event will Novartis pay for the unsold products in a volume exceed the
ordered and delivered volume 6 (six) months prior to the termination of this
Agreement.

16.7   The amounts to be paid by Novartis and/or its nominee to BMP in terms of
clause 6.4, 16.4 and 16.6 shall be paid within 60 (sixty) Business Days from the
date of termination of this Agreement, provided that Novartis shall be entitled
to set off or apply any monies payable by it to BMP pursuant to this clause
towards and in reduction of any amounts then due to Novartis by BMP;

Page 20 of 26



--------------------------------------------------------------------------------



 



16.8   Upon termination of this Agreement for whatever reason, BMP shall
forthwith and without prejudice to any other rights which Novartis may have:

  16.8.1   Cease all Commercialization of the Products, save as otherwise
provided for in clause 16.5 and 16.6;     16.8.2   have no right whatsoever in
or to the Products, the Registrations, the Patents, the Trademarks, the Branding
elements of the trademark of Enablex ®or any information regarding the Products
provided to BMP in terms of this Agreement and shall promptly return to
Novartis, at BMP’s own expense, all such information, documentation, the
Patents, the Trademarks, Branding elements of the trademark Enablex ® and any
material containing the Trademarks of the Enablex ®.     16.8.3   Provide to
Novartis, any and all the marketing and sale information about the Product
(including but not limited to the information as showed in clause 8.7).

17.   CONFIDENTIALITY   17.1   No right, title or ownership interest shall be
acquired by any Party in any confidential information, including technical,
business or commercial information, specifications, samples, data, computer
programs or documentation (“Confidential Information”) of any other Party that
is in existence prior to the date of this Agreement and is furnished or
available or otherwise disclosed pursuant to this Agreement unless specifically
agreed to the contrary herein or in any written ancillary document.   17.2  
Unless the Party whose Confidential Information is furnished, made available or
disclosed otherwise agrees in writing, such Confidential Information shall:

  17.2.1   Be treated in confidence by the receiving Party and shall be used
only for purposes set forth in this Agreement;     17.2.2   Be disseminated only
to those employees or agents of the receiving Party who have agreed or are
otherwise under a duty to maintain such confidential information in confidence;
    17.2.3   Together with any copies, be returned to the relevant Party or
destroyed when no longer needed.

17.3   The duty to treat confidential information in confidence in terms of
clause 20 shall not apply to:

  17.3.1   Confidential information in the public domain otherwise than by
breach of this Agreement;     17.3.2   Confidential information which was
previously known by a Party free of any obligation to keep it in confidence;    
17.3.3   Confidential information requested by a governmental authority having
jurisdiction over the disclosing Party provided that the disclosing Party makes
reasonable efforts to obtain protective arrangements reasonably satisfactory to
the Party owning the confidential information.

17.4   The provisions of this clause 17 shall remain in effect notwithstanding
the termination, expiry or cancellation of this Agreement.

Page 21 of 26



--------------------------------------------------------------------------------



 



17.5   For the avoidance of doubt, Clause 16.8.3 shall in any case prevail over
clause 17, and Novartis shall have the right to freely use any information
covered by clause 16.8.3.   18   ARBITRATION       Any dispute arising out of or
in relation to the execution and fulfillment of this Agreement shall be
consulted friendly by the Parties. If the Parties can not reach any agreement
within 60 days after the dispute arises, then either party can submit the
dispute to the China International Economic and Trade Arbitration Committee for
arbitration. The arbitration will be conducted in Beijing in Chinese and be in
accordance with the then current rules of the arbitration committee. The
arbitration award shall be final and binding on both parties without the right
of appeal. The Parties agree that the arbitration procedure set forth in this
Section shall be the sole and exclusive means of settling and resolving disputes
that the Parties are not able to resolve amicably. The parties shall share
equally the reasonable documented cost of such arbitration proceeding, but not
the individual cost of the parties in participating in such proceeding.   19  
INDEPENDENT PARTIES       All transactions between Novartis and BMP shall be on
a principal-to-principal basis, BMP buying for its own account and selling in
its own name and for its own account. Nothing in this Agreement shall constitute
or deem to constitute a partnership or other form of joint venture between the
Parties or constitute or be deemed to constitute either Party as agent or
employee of the other for any purpose whatsoever and neither Party shall:

  19.1   have authority or power to contract in the name of the other or to give
any warranty, representation or understanding on the other’s behalf or to create
any liability against the other in any way or for any purpose whatsoever; and  
  19.2   in any correspondence or other dealings and transactions concerning
this Agreement, give any indications that it is acting other than as principal.

20   FORCE MAJEURE   20.1   No Party shall be liable for any failure to fulfill
any of their obligations under this Agreement insofar as such failure is due to
force majeure, for which purpose force majeure shall include, but not be limited
to, all events beyond the control of the Party claiming force majeure which can
not be foreseen, or if foreseeable can not reasonably be avoided, which occur
during the operation of this Agreement and prevent or hinder the carrying out of
the obligations of the Party claiming force majeure, and without limitation
shall include act of God(the elements), war (whether declared or not), blockage,
embargo, boycott, revolution, invasion, insurrection, riot, civil commotion, mob
violence, sabotage, strikes, lock-outs, epidemics, quarantine or other reasons.

Page 22 of 26



--------------------------------------------------------------------------------



 



20.2   The Party affected by the force majeure (the “affected Party”) shall
notify the other Party, within 10 (ten) Business Days from the date on which the
occurrence or expected occurrence of the force majeure comes to the notice of
the affected Party, of the force majeure event and the nature, extent and
anticipated duration of the force majeure. If the affected Party fails to notify
the other Party as aforesaid, the affected Party shall not be entitled to rely
on the force majeure provisions contained in this Agreement.   20.3   The
affected Party shall use its best endeavours to obviate or remove the results of
the force majeure in the shortest time practicable and shall, in any event, not
refrain from the due performance in terms of the Agreement of such of its
obligations as my remain unaffected by the force majeure.   20.4   All
performance time limits set in this Agreement for compliance by the affected
Party shall be extended for such a period as may reasonably be required to
obviate or remove the effects of the said force majeure, provided that in the
event of such period being in excess of a total period of 40 (forty) Business
Days, the Party not affected shall have the right to unilaterally terminate this
Agreement with immediate effect by way of written notice to the affected Party.
  21.   DOMICILIA AND NOTICES   21.1   Any notice, demand or other
communication:

  21.1.1   properly addressed by a Party to the other at the address in the
first page of this Agreement in terms hereof for the time being and sent by
prepaid registered post shall be deemed to be received by the latter on the 14th
(fourteenth) day following the date of posting thereof:     21.1.2   sent by
telefax to its chosen telefax number stipulated herein, shall be deemed to have
been received on the date of dispatch (unless the contrary is proved).

21.2   Notwithstanding anything to the contrary contained in this clause 21, a
written notice or communication actually received by a Party shall be an
adequate written notice or communication to it notwithstanding that it was not
sent to or delivered at the address in the first page.   22.   GOVERNING LAW    
  The interpretation, construction and effect of this Agreement and the rights
and obligations of the Parties shall be governed by the laws of the People’s
Republic of China.   23.   SEVERABILITY       Each provision of this Agreement
is severable from all others, notwithstanding the manner in which they may be
linked together or grouped grammatically

Page 23 of 26



--------------------------------------------------------------------------------



 



    and if in terms of any judgment or order, any provision, phrase, sentence,
paragraph or clause is found to be defective or unenforceable for any reason,
the remaining provisions phrases, sentences, paragraphs and clauses shall
nevertheless continue to be of full force. In particular and without limiting
the generality of the aforegoing, the Parties acknowledge the intention to
continue to be bound by this Agreement notwithstanding that any provision may be
found to be unenforceable or void or voidable, in which event, the provision
concerned shall be severed from the other provisions, each of which shall
continue to be of full force.   24   ENTIRE AGREEMENT       This Agreement and
its Annexures contain the entire agreement between the Parties in regard to the
matters with which this Agreement is concerned, and no Party shall be bound by
any undertakings, representations, warranties, promises or the like not recorded
or otherwise contained herein.   25   NON-VARIATION       No variation or
consensual cancellation of this Agreement shall be of any force or effect unless
reduced to writing and signed by the Parties.   26   ON-WAIVER       No Party
shall be regarded as having waived, or be precluded in any way from exercising,
any right under or arising form this Agreement by reason of such Party’s having
at any time granted any extension of time for, or having shown any indulgence to
the other Party with reference to, any payment or performance hereunder, for
having failed to enforce, or delayed in the enforcement of, any rights of action
against the other Party.   27   CESSION AND ASSIGNMENT   27.1   Subject to the
provisions of clause 27.3, each of the Parties shall be entitled, with the other
Party’s prior consent in writing, which consent shall not be unreasonably
withheld, to cede or assign rights and obligations arising out of this Agreement
to an Affiliate of such Party.   27.2   Subject to the provisions of clause
27.3, a Party which assigns any of its obligations in terms of this clause 27
shall remain responsible to the other Party for the proper fulfillment of the
assignment obligations by the assignee.   27.3   Notwithstanding anything to the
contrary contained in this Agreement, Novartis may assign this Agreement
without:

  i.   the consent of BMP; and     ii.   compensation to BMP;

    in the event of a sale, transfer or other divestiture of its right, title
and interest in or to the Products in the Territory. This Agreement shall,
accordingly, upon assignment thereof into the name of the assignee, remain in
full force and effect, save that the assignee shall be substituted for Novartis
and acquire all

Page 24 of 26



--------------------------------------------------------------------------------



 



    rights and be liable to perform all the obligations which Novartis enjoyed
against or was liable to perform in favor of BMP in terms of this Agreement.

    This Agreement has been executed in two identical copies.

ANNEXURE 1   Target Market Share and Target Unit Sales Committed by BMP

                                                                               
      2011   2012   2013   2014   2015   2016   2017   2018   2019   2020
TMS
    [*] %     [*] %     [*] %     30 %     [*]       [*]       [*]       [*]    
  [*]       [*]  
TUS(000’ tablets)
    [*]       [*]       [*]       [*]       [*]       16,638       [*]       [*]
      [*]       [*]  

The TMS and TUS shall be fixed unless the Parties agree otherwise. For the year
of 2011, the TUS and TMS shall be for the whole year of 2011 ( except for the
reason as listed in clause 11.9), no matter of the exact date when BMP gets the
Registration granted. The Parties will review in case of drastic market trends.
If the Parties can not agree anyway, the current data shall keep unchanged.
Marketing & Sales (M&S) Expenses and Advertisement and Promotional Expenses
(A&P)

                                                                               
  USD                                                             (million)  
2011     2012     2013     2014     2015     2016     2017     2018     2019    
2020  
Total M&S
    [*]       [*]       [*]       [*]       [*]       [*]       [*]       [*]  
    [*]       [*]  
A&P (%)
    [*] %     [*] %     [*] %     [*] %     [*] %     [*] %     [*] %     [*] %
    [*] %     [*] %
A&P
    [*]       [*]       [*]       [*]       [*]       [*]       [*]       [*]  
    [*]       [*]  

ANNEXURE 2 – QUALITY ASSURANCE AGREEMENT
ANNEXURE 3 – BMP’S DETAILED SALES FORCE STRUCTURE
ANNEXURE 4 – PHARMACOVIGILENCE AGREEMENT
ANNEXURE 5 – CONTACT PERSONS AND RESPONSIBLE PERSONS

         
 
  Shanghai Novartis Trading Co., Ltd   Beijing Med-Pharm Corporation
 
  Jinsong Dong (contact)   Richard Liu (contact)
 
  010-65058833-8878   010-58797711-220
 
  Lorenzo Cazzoli   Byron Wang
 
  010-65058833-8918   010-58797711-288

Page 25 of 26



--------------------------------------------------------------------------------



 



ANNEXURE 6 – TRADEMARKS AND PATENTS

1.   Trademarks registered in the Territory to be licensed under this Agreement
      ENABLEX Registration Number 1122307
ENABLEX (Chinese YI NENG BU) Registration Number 1099483   2.   There are two
patents granted in the Territory, ie,

         
 
  Chinese Patent No:   90101543.1
 
  Title:   A Process for Preparing Pyrrolidine Derivatives
 
       
 
  Chinese Patent No:   96196977.6
 
  Title:   Pharmaceutical Formulations containing Darifenacin

ANNEXURE 7 – NOVARTIS PHARMA PROMOTIONAL PRACTICES POLICY AND GUIDELINES (NP4)
ANNEXURE 8 – CODE OF CONDUCT
ANNEXURE 9 – TRAINING CONFIRMATION FORM

Page 26 of 26